Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tony Giovanni Joseph seeks to appeal the district court’s order dismissing another inmate’s 28 U.S.C. § 2241 (2012) petition. Because Joseph was not a party to that action and there is no order from which he may appeal, we deny his motion to proceed in forma pauperis and dismiss his appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.